DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  In the second to last line, “the thickness” should read –a thickness--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. (JP 2013-23743), hereinafter “Masuda,” wherein an English machine translation is used and cited herein, in view of Totten et al. (Dossett, Jon L. Totten, George E.. (2013). ASM Handbook, Volume 04A - Steel heat Treating Fundamentals and Processes - 5. Quenching of Steel. ASM International.), .
Regarding claim 5, Masuda teaches a method of manufacturing an austenitic steel wire or bar steel (i.e. steel material) (Abstract), comprising preparing a billet ([0046]) comprising, by mass (i.e. wt %), 0.40-0.8% C, 8-25% Mn, optionally 0.03-0.3% Cr, optionally 0.08-1% Cu, 0.010-0.10% Al, 0.50% or less Si (excluding 0%), 0.03% or less P (excluding 0%), 0.030% or less S (excluding 0%), and a balance of Fe and inevitable impurities (Abstract, [0027]-[0036]), which satisfies or overlaps with the instantly claimed ranges, reheating the billet to 1050-1250°C ([0037]-[0038], [0046]), which satisfies the instantly claimed range of 1050°C or higher, hot rolling at 750-1050°C ([0046]), performing a heat treatment in which the hot-rolled steel material is maintained at a holding temperature of 800-1000°C for a holding time of 10 to 180 minutes and wherein the diameter (i.e. thickness) is 45 mm ([0037], [0039]-[0040], [0046]), which overlaps with the instantly claimed Relational Expressions 1 and 2, followed by cooling to 400°C or lower at a cooling rate of 0.5 °C/s or higher, preferably 1.0°C/s or higher and about 100°C/s or lower ([0037], [0042]), which satisfies the instantly claimed temperature range of 500°C or lower and overlaps with the instantly claimed cooling speed of 15°C/s or higher.
Masuda teaches overlapping composition ranges and processing parameters (e.g., temperature ranges, durations, cooling rates). In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the composition and processing parameters as claimed. For example, Steel 1D of Masuda comprises, in wt%, 0.61%C, 21.4% Mn, 0% Cr, 0.037% Al, 0.31% Si, 0.013% P, 0.009% S, and a balance of Fe and inevitable impurities (Table 1, Abstract), which falls within the instantly claimed composition ranges. Furthermore, Steel 1D of Masuda was reheated to 1150°C and subjected to a heat treatment comprising holding at 
It is noted that Masuda teaches preparing a billet ([0046]) rather than preparing a slab, as instantly claimed. However, these semi-finished products only slightly differ in shape, where billets have a square cross-section, and slabs have a rectangular cross-section. However, a square is a type of rectangle, and thus, a billet may also be considered a slab. Furthermore, note that changes in shape or size/proportion are prima facie obvious in the absence of new or unexpected results. See MPEP §2144.04 (IV).
Masuda teaches hot rolling at 750-1050°C ([0046]), which overlaps with the instantly claimed range of 800°C or higher, but is silent as to finish rolling. However, hot rolling at 750-1050°C, as taught by Masuda, would necessarily include finishing at a temperature within the range of 750-1050°C, which overlaps with the instantly claimed finish rolling temperature range of 800°C or more. Alternatively, ASM Handbook teaches that it is conventional in the art of steel processing to finish roll at 800°C or higher as part of a hot rolling process (p. 115). Thus, absent evidence to the contrary, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to finish roll at a temperature of 800°C or more, as taught by ASM Handbook (p. 115), as part of the hot rolling process of Masuda.
Masuda teaches cooling to 400°C or lower at a cooling rate of 0.5 °C/s or higher, preferably 1.0°C/s or higher and about 100°C/s or lower ([0037], [0042]), which satisfies the instantly claimed temperature range of 500°C or lower and overlaps with the instantly claimed cooling speed of 15°C/s or higher, as discussed above. However, Masuda is silent as to the cooling medium.
However, Totten teaches that rapid cooling or quenching of steel is generally accomplished using a vaporizable fluid such as water (p. 91). Note that Masuda teaches a cooling rate of 0.5 °C/s or higher, preferably 1.0°C/s or higher and about 100°C/s or lower ([0037], [0042]), which is rapid cooling. 
Masuda modified by Totten teaches wherein the structure of the steel material is an austenite single phase structure (Masuda, Abstract), wherein the area ratio of austenite is 95% or more, preferably 97% or more, 99% or more, or 100% (Masuda, [0024]), which satisfies or overlaps with the instantly claimed range of 97% or higher austenite by area fraction. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. Furthermore, the majority of the examples of Masuda modified by Totten have 100% austenite (Masuda, Tables 5-6). In addition, Masuda modified by Totten teaches that carbide formation is to be avoided (Masuda, [0029], [0035], [0038], [0042], [0064]-[0065]).
Masuda modified by Totten is silent as to the wear amount and impact toughness. However, as the steel material of Masuda modified by Totten is of a substantially similar composition and process of making, as discussed in detail above, a wear amount of 2.0g or less and an impact toughness of 100J or higher would have naturally flowed from the teachings of Masuda modified by Totten. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01. 
As to claim 6, Masuda modified by Totten teaches reheating the billet (i.e. slab) at 1050-1250°C (Masuda, [0037]-[0038], [0046]).
As to claim 7, Masuda modified by Totten teaches hot rolling at 750-1050°C (Masuda, [0046]), which overlaps with the instantly claimed range of 800°C or higher and Tnr or lower, but is silent as to finish rolling. However, hot rolling at 750-1050°C, as taught by Masuda, would necessarily include prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 8, Masuda modified by Totten teaches wherein the diameter (i.e. thickness) of the hot-rolled steel material is 45 mm (Masuda, [0046]).
As to claim 10, Masuda modified by Totten teaches wherein the number of austenite crystal grains having a crystal grain size of 30 to 80 μm is 80% or more, preferably 85% or more, more preferably 90% or more, relative to all the austenite crystal grains (Masuda, Abstract, [0025]), which reads on the limitation of wherein a grain size of austenite is 500 µm or less.
Regarding claim 11, Masuda modified by Totten is silent as to the wear amount and impact toughness. However, as the steel material of Masuda modified by Totten is of a substantially similar composition and process of making, as discussed above regarding claim 5, a wear amount of less than 2.0g and an impact toughness of higher than 100J would have naturally flowed from the teachings of Masuda modified by Totten. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01. 
Response to Arguments
Applicant's arguments filed 12/06/2021 have been fully considered but they are not persuasive.
Applicant argues that claim 5 is directed to a method of manufacturing an austenitic stainless steel material with a relatively high manganese content and cites paragraphs [0010]-[0011] of the instant specification which states that such steel materials have improved wear resistance and impact 
In response, Examiner notes that Masuda teaches, in weight percent, 0.40-0.8% C and 8-25% Mn (Abstract), which substantially overlap with the instantly claimed ranges of 0.6-1.9% C and 12-22% Mn. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the composition and processing parameters as claimed. For example, Steel 1D of Masuda comprises, in wt%, 0.61%C and 21.4% Mn, which falls within the instantly claimed C and Mn ranges. 
Although Masuda modified by Totten is silent as to the wear amount and impact toughness, as the steel material of Masuda modified by Totten is of a substantially similar composition and process of making, as discussed in detail above, a wear amount of 2.0g or less and an impact toughness of 100J or higher would have naturally flowed from the teachings of Masuda modified by Totten. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01. 
In response to Applicant’s argument that the maximum cooling rate in the examples of Masuda is only 12.0°C/s, which is lower than the currently amended cooling rate in claim 5 (15°C/s) or higher, Examiner notes that Masuda teaches a cooling rate of 0.5 °C/s or higher, preferably 1.0°C/s or higher and about 100°C/s or lower ([0037], [0042]), which overlaps with the instantly claimed cooling speed of 15°C/s or higher. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. Furthermore, Examiner notes that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” See MPEP §2123 (I). Furthermore, “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP §2123 (II).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734